                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

ANTIONE S. LEE,

                  Plaintiff,


     vs.                                       Civil Action 2:13-cv-087
                                               JUDGE ALGENON L. MARBLEY
                                               Magistrate Judge King

BRAD ELLER, et al.,

                  Defendants.


                               OPINION AND ORDER

     Plaintiff, a state prisoner who is transgender, filed this civil

rights action in 2013, alleging that she was denied medically

necessary hormone treatment while incarcerated at the Belmont

Correctional Institution. The parties eventually agreed to all terms

of settlement and, on July 28, 2015, the case was dismissed with

prejudice. Order, ECF No. 144; Judgment, ECF No. 145. In dismissing

the lawsuit, the Court did not retain jurisdiction, nor did it

incorporate the terms of the parties’ settlement. See id. This matter

is now before the Court on plaintiff’s Motion to Show Cause, ECF No.

146, Motion to Show Cause, ECF No. 147, Motion: Show Cause Order, ECF

No. 148, and Motion for Order to Show Cause, ECF No. 149, all filed in

October 2018.

     In her current motions, plaintiff – who is now incarcerated at

the Warren Correctional Institution – alleges that she has missed a

number of doses of her hormone medication, that she has been denied

“femanine [sic] items,” and that she has been subjected to name

calling in retaliation for having “won her civil suit.” Motion: Show

                                       1
Cause Order, ECF No. 148, at PageID# 2030. Plaintiff asks that this

Court enforce the settlement agreement and “order[] the Ohio

Department of Corrections to stop with all retaliation against”

plaintiff. Id. at PageID# 2028.

     This Court lacks jurisdiction to enforce the parties’ settlement

agreement. The United States Supreme Court has held that

“[e]nforcement of [a] settlement agreement . . . is more than just a

continuation or renewal of the dismissed suit, and hence requires its

own basis for jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 378 (1994). A simple order of dismissal based

on the settlement of an action is insufficient to invoke federal

jurisdiction over a claim seeking enforcement of terms of settlement

unless the court either retained jurisdiction over the settlement

agreement or incorporated the terms of the settlement agreement in the

order of dismissal. Id. at 381; Moore v. U.S. Postal Serv., 369 F.

App'x 712, 716 (6th Cir. 2010).    As noted supra, the order dismissing

this case neither retained jurisdiction over the parties’ settlement

agreement nor incorporated the terms of settlement in the dismissal

order. Under these circumstances, this Court lacks jurisdiction to

enforce the terms of settlement. See Kokkonen, 511 U.S. 375.1

     To the extent that plaintiff now seeks to assert a claim of

retaliation – a claim that was not asserted against any of the

defendants in the original action – his proper recourse is to initiate

a new lawsuit against the defendants who are alleged to have engaged

     1
       Where, as here, the federal court has not retained jurisdiction over
enforcement of the settlement agreement, a claimed breach of the settlement
agreement “is for state courts, unless there is some independent basis for
federal jurisdiction.” Kokkonen, at 382.

                                      2
in the retaliation. See Perris v. Cuyahoga County Board of

Developmental Disabilities, 620 Fed. Appx. 386 (6th Cir. July 15,

2015)(A motion to amend a judgment or for relief from judgment is

properly denied where movant seeks to assert a new claim not presented

in the original action).

     Accordingly, plaintiff’s Motion to Show Cause, ECF No. 146,

Motion to Show Cause, ECF No. 147, Motion: Show Cause Order, ECF No.

148, and Motion for Order to Show Cause, ECF No. 149, are DENIED. This

denial, however, is without prejudice to the filing of another lawsuit

in an appropriate forum.



                                          s/Algenon L. Marbley
                                            Algenon L. Marbley
                                        United States District Judge


DATED:   June 3, 2019




                                   3
